Citation Nr: 18100257
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 12-33 564A
DATE:	April 3, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
The claim for entitlement to service connection for obstructive sleep apnea is denied.
FINDING OF FACT
The probative, competent evidence is against a finding that the Veterans obstructive sleep apnea is related to active duty service.  
CONCLUSION OF LAW
The criteria for entitlement to service connection for obstructive sleep apnea have not been satisfied.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from March 2000 to July 2010.  
These matters come before the Board of Veterans Appeals (Board) on appeal from January 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in September 2015.  
Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
  
 
Obstructive sleep apnea
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In this case, the Veteran has a diagnosed obstructive sleep apnea disability that has been confirmed by a sleep study.  Therefore, the Board finds that there is a current disability for service connection purposes.
As it pertains to an in-service event or injury, the Veterans service treatment notes are silent for any complaints of, or treatment for, a sleep apnea disability during service.  The Veteran has a long-standing disability of insomnia that has been service-connected, but the Board finds that there are no physical manifestations of a sleep disability during service, which is discussed in greater detail below.  The Board notes that the Veteran was not diagnosed with obstructive sleep apnea until 2014, four years after separation from service.  
As it pertains to a nexus, the Veteran underwent VA examination in connection with her claim in January 2016.  At the time the Veteran reported having a history of sleeplessness, daytime somnolence, and jerking motions while sleeping at night.  She asserted that she underwent a sleep study in 2014 and that she was prescribed a CPAP machine but did not use it consistently.  The VA examiner reviewed the Veterans prior lay statement in 2015 indicating that her sleeplessness described in service was due to sleep apnea, rather than insomnia.  She considered the Veterans symptoms, to include difficulty falling asleep at night, falling asleep while driving due to sleeplessness, vivid dreamlike episodes, restless legs, awakening with choking/gasping, arm and leg jerks, dry mouth, nightmares, restless sleeping, but found that those were not attributable to any particular disorder generally.  The VA examiner noted, however, that those symptoms were not related to sleep apnea, which is defined as nocturnal breathing disturbances that result in daytime fatigue that is not better explained by any other mental disorder or medical condition.  She explained that the respiratory difficulties experienced with sleep apnea occur when a person is asleep and that he or she will not be aware of it.  The VA examiner concluded that there was no evidence that the Veterans symptoms, to include trouble sleeping, excess fatigue, and low energy were the direct or proximate result of sleep apnea and were more likely than not related to her service-connected insomnia and dyssomnia.  
After reviewing the sum of the record, the Board finds that the evidence is against a nexus finding between the Veterans current disability and active duty service.  In making this determination the Board affords great weight to the January 2016 VA examiners opinion because it is based on an interview of the Veteran as well as a review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner considered all of the Veterans symptoms in forming her rationale as well.  Although the Veteran has had sleep difficulties, the VA examiners opinion differentiates between the Veterans inability to sleep during service and her current sleep apnea disability, which was not diagnosed until four years after service.  These disabilities are related inasmuch as they affect her sleep, but as noted by the VA examiner, her symptoms during service were not normally associated with obstructive sleep apnea.  There has been no diagnosis of a sleep apnea disability prior to 2014, and the Veteran has not contended such.  Based on these findings, the Board finds that there is insufficient evidence of a nexus finding which would be necessary to grant the claim.
The Board has considered the Veterans statements that her sleep apnea is related to service, specifically that her symptoms in service were due to sleep apnea.  However, distinguishing whether her symptoms in service are related to her current disability falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe her symptoms and their onset, but sleep apnea is not a simple medical condition, such as a broken leg.  Layno v. Brown, 6 Vet. App. 465, 469  (1994). Where, as here, there is a question of a diagnosis and opinion, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was the same that she experienced in service.  This is a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.   The Veteran has not demonstrated that she has expertise in medical matters. To this extent, his statements regarding the etiology of his disability are of no probative value.
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable and service connection must be denied.  38 U.S.C. § 5107.  

 
REMANDED ISSUE
The claim of entitlement to service connection for dextroscoliosis of the thoracic spine (claimed as intrascapular back condition) is remanded for additional development.  
Preliminarily, the Board notes that the AOJ has not complied with the September 2015 remand directives.  The September 2015 remand directed that the Veteran should be scheduled for a VA examination for her thoracic spine disability, and that the VA examiner should render an opinion as to whether the Veterans thoracic spine disability is related to active duty service or was caused or aggravated by her service-connected cervical spine disability.  On remand the AOJ scheduled the Veteran for a VA examination for her obstructive sleep apnea, but not her spinal disability.  Given that no VA examination was scheduled or performed for the Veterans thoracic spine disability, the Board determines that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Any updated treatment records should be solicited from the Veteran and associated with the claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to her thoracic spine claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017), to include notifying the Veteran of the unavailability of the records.
2. After all development has been completed, schedule the Veteran for a VA examination for her thoracic spine claim.
The claims folder should be made available to the VA examiner.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.
The examiner should clearly identify all diagnosed disorder(s) referable to the Veterans thoracic spine, to include any intrascapular back condition or dextroscoliosis of the thoracic spine.
Then, for each such diagnosed disorder, the examiner should render an opinion, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 
(a) had its onset during or is otherwise medicallyrelated to the Veterans military service; or, if not.  
(b) was caused OR is aggravated (worsened beyond natural progression) by her service-connected degenerative changes of the cervical spine.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.
In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertionsto include assertions and to the nature, onset and continuity of back symptoms.  
All examination findings/testing results, all with complete, clearly-stated rationale for the conclusions reached, must be provided.
3. After completing the above, readjudicate the claim entitlement to service connection for a thoracic spine disability.   If the claim remains denied, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response.

 
 
Lana K. Jeng 
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

